Exhibit 10.1


[Form Effective February 26, 2019]    


THERMO FISHER SCIENTIFIC INC.
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


Granted Under
the [Name of Equity Plan]


1.Award of Restricted Stock Units.
This agreement (the “Agreement”) sets forth the terms and conditions of an award
by Thermo Fisher Scientific Inc., a Delaware corporation (the “Company”), on
_____________, 20__ (the "Award Date") to _____________________ (the
“Participant”) of ______ restricted stock units of the Company (individually, an
“RSU” and collectively, the “RSUs”). Each RSU represents the right to receive
one share of common stock, $1.00 par value, of the Company (“Common Stock”)
pursuant to the terms, conditions and restrictions set forth in this Agreement
and in the Company’s [Name of Equity Plan] (the “Plan”). The shares of Common
Stock that are issuable upon vesting of the RSUs are referred to in this
Agreement as Shares and the number of RSUs shown above is referred to as the
“Target Award.” Capitalized terms used in this Agreement and not otherwise
defined shall have the same meaning as in the Plan.
2.Vesting Schedule.
Except as otherwise provided in paragraphs (b) through (d) of Section 3, the
RSUs shall vest in accordance with Schedule A attached hereto and incorporated
herein provided that on each Vesting Date (as defined in Schedule A), the
Participant is, and has been at all times since the Award Date, an employee,
officer or director of, or consultant or advisor to, the Company (an “Eligible
Participant”).
3.Additional Vesting Provisions.
(a)    Termination of Relationship with the Company. In the event that the
Participant ceases to be an Eligible Participant for any reason other than those
set forth in paragraphs (b) through (d) below before the Final Vesting Date (as
defined in Schedule A), the RSUs that have not previously vested shall be
immediately forfeited to the Company.
(b)     Death or Disability. In the event that the Participant's employment with
the Company is terminated by reason of death or Disability after the Performance
Certification Date (as defined in Schedule A) but prior to the Final Vesting
Date, then all unvested RSUs (based on the number of RSUs determined on the
Performance Certification Date to be eligible to be received) shall vest 100%
upon the date of such termination due to death or Disability.





--------------------------------------------------------------------------------




(c)     Change in Control Event. In the event that the Participant’s employment
or service is terminated by the Company due to a Qualifying Termination within
18 months after a Change in Control Event that occurs prior to the Performance
Certification Date, then all unvested RSUs (based on the number of RSUs
determined to be eligible to be received assuming the last day of the
performance period was the last day of the fiscal quarter immediately prior to
the Change in Control Event) shall vest immediately upon such Qualifying
Termination (without regard to performance for any periods following the last
day of the fiscal quarter immediately prior to the Change in Control Event),
provided that the Compensation Committee has certified the achievement of the
performance conditions. In the event of such termination on or after the
Performance Certification Date but before the Final Vesting Date, then all
unvested RSUs (based on the number of RSUs determined on the Performance
Certification Date to be eligible to be received) shall vest upon the date of
such termination.
(d)    Retirement. If the Participant Retires from the Company after the later
of (i) the Performance Certification Date or (ii) the second anniversary of the
Award Date, then nevertheless the Participant shall become vested in the
remaining RSUs to be delivered (calculated based on the units earned as of the
Performance Certification Date).
(e)    Discharge for Cause. In the event that the Participant is discharged by
the Company for Cause, all unvested RSUs and all vested RSUs that have not been
delivered in accordance with Section 4 below shall terminate immediately upon
the effective date of such discharge. The Participant shall be considered to
have been discharged for Cause if the Company determines, within 30 days after
the Participant's resignation, that discharge for Cause was warranted.
4.    Delivery of Shares
(a)    Except as provided in (b) below, the Company shall deliver the Shares
that become issuable pursuant to an RSU within the sixty-day period following
the date the RSUs vest pursuant to Sections 2 or 3 above, but in no event later
than the last day of the period specified in Treas. Reg. section
1.409A-1(b)(4)(i)(A).
(b)    In the event that a Participant Retires under the conditions of Section
3(d) above, the Company shall deliver the Shares that become issuable pursuant
to an RSU, to the extent not previously delivered, within the sixty-day period
following the date such RSUs would have vested had the Participant remained
employed with the Company.
The Company shall not be obligated to deliver Shares to the Participant unless
the issuance and delivery of such Shares shall comply with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of Common Stock may then be listed.
5.    Meaning and Use of Certain Terms.
For purposes of this Agreement,





--------------------------------------------------------------------------------




(a)    “Change in Control Event” has the meaning ascribed to it in the Plan,
except that for purposes of Section 4, the liquidation of the Company shall not
be treated as a Change in Control Event. Payments in connection with the
liquidation of the Company shall be made only as permitted under section 409A of
the Code (“Section 409A”).
(b)    “Disability” or “Disabled”. A Participant shall be deemed to be disabled
at such time as the Participant is receiving disability benefits under the
Company's Long Term Disability Coverage, as then in effect; provided however
that the Participant shall not be treated as Disabled unless the disability is
described under Section 409A.
(c)    “Qualifying Termination”. A Participant has a Qualifying Termination if
the Participant’s employment or service is terminated by the Company without
Cause or by the Participant for Good Reason and such termination results in a
separation from service under Section 409A.
(d)    “Retire” or “Retirement”. A Participant shall be deemed to have retired
from the Company upon his or her resignation from employment with the Company
either (i) after the age of 55 and the completion of 10 continuous years service
to the Company comprising at least 20 hours per week or (ii) after the age of 60
and the completion of 5 continuous years service to the Company comprising at
least 20 hours per week.
6.    Restrictions on Transfer.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.
7.
Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8.    Dividends; Other Corporate Transactions.
(a)    If at any time during the period between the Performance Certification
Date and the date that Shares are delivered after the RSU vests, the Company
pays a dividend or other distribution with respect to its Common Stock,
including without limitation a distribution of shares of the Company’s stock by
reason of a stock dividend, stock split or otherwise, then on the date the
Shares issuable upon vesting of the RSU are delivered, the Company shall pay the
Participant, at the time of delivery of Shares pursuant to Section 4, the
dividend or other distribution that would have been paid on such Shares if the
Participant had owned such Shares during the period beginning on the Performance
Certification Date and ending on the respective delivery date. No dividend or
other distribution shall be paid with respect to RSUs that are forfeited.





--------------------------------------------------------------------------------




(b)    In the event of a Reorganization Event, then the rights of the Company
under this Agreement and all other terms of this Agreement (including without
limitation vesting provisions) shall inure to the benefit of the Company's
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Shares.
Such cash, securities or other property shall be delivered or paid at the time
provided in Section 4.
(c)    Except as set forth in Section 8(a) or (b) above and in the Plan, neither
the Participant nor any person claiming under or through the Participant shall
be, or have any rights or privileges of, a stockholder of the Company in respect
of the Shares issuable pursuant to the RSUs granted hereunder until the Shares
have been delivered to the Participant.
9.
Withholding Taxes; No Section 83(b) Election.

(a)    The Participant expressly acknowledges that the delivery of Shares to the
Participant will give rise to "wages" subject to withholding. Unless the
Participant provides notice to the Company prior to the delivery of the Shares
that the Participant will make payment to the Company on the date of delivery to
satisfy all required withholding taxes, the Participant hereby authorizes the
Company to hold back from the shares to be delivered pursuant to Section 4 of
this Agreement that number of shares calculated to satisfy all such federal,
state, local or other applicable taxes required to be withheld in connection
with such delivery of Shares; provided, however, that the total tax withholding
where Shares are being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such wages).
(b)    The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to this Award.
10.    No Right To Employment or Other Status. The grant of an award of RSUs
shall not be construed as giving the Participant the right to continued
employment or any other relationship with the Company. The Company expressly
reserves the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this Agreement, except as expressly provided herein.
11.    Conflicts With Other Agreements. In the event of any conflict or
inconsistency between the terms of this Agreement and any employment, severance
or other agreement between the Company and the Participant, the terms of this
Agreement shall govern.
12.    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to any
applicable conflicts of laws.
13.    Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have





--------------------------------------------------------------------------------




no rights under this Agreement other than those of an unsecured general creditor
of the Company.
14.     Compliance with Section 409A of the Code. This Agreement is intended to
provide for deferred compensation that is exempt from or compliant with Section
409A and shall be interpreted consistently with such intent. Accordingly, a
Participant shall have no right to designate the taxable year of payment.
Notwithstanding any other provision of this Agreement, if and to the extent any
portion of any payment under this Agreement to the Participant is payable upon
his or her separation from service and the Participant is a specified employee
as defined in Section 409A(a)(2)(B)(i), as determined by the Company in
accordance with its procedures, by which determination the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service”, except as
Section 409A may then permit.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under this Agreement are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not satisfy
the conditions of that section.
15.    Restrictive Covenants. If the Participant engages in any conduct in
breach of any noncompetition, nonsolicitation or confidentiality obligations to
the Company under any agreement, policy or plan of the Company, then such
conduct shall also be deemed to be a breach of the terms of the Plan and this
Agreement. Upon such breach, this RSU shall be cancelled and, to the extent some
or all of this RSU vested within a period of 12 months prior to such breach, the
Participant shall be required to forfeit to the Company, upon demand, any Shares
acquired by the Participant upon such vesting or cash acquired upon sale.
16. Clawback. In accepting this RSU Award, the Participant agrees to be bound
by, and subject to, any clawback policy that the Company has in effect or may
adopt in the future.





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
THERMO FISHER SCIENTIFIC INC.
By:___________________________
Title:_______________________
Address:    _________________
_________________
______________________________


_____________________________
[Name of Participant]
Address:    _________________
_________________













